This case is before us for consideration pursuant to oral argument after rehearing was granted pursuant to our opinion and judgment filed and entered January 5, 1938 (181 So. 179), to allow relators to join issue on affirmative allegations of answer and to take testimony before a commissioner appointed for that purpose.
Having considered the record as it now appears, we find the allegations of the answer sufficient and supported by the evidence taken. So the alternative writ is quashed on authority of our former opinion, supra.
So ordered.
TERRELL, C. J., and WHITFIELD, BUFORD and THOMAS, J. J. concur.
Justice BROWN not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court. *Page 836